— In consolidated actions to recover damages for personal injuries and for a declaratory judgment as to the validity of a disclaimer of insurance, Patricia Silk (hereinafter Silk), the plaintiff in the personal injury action, appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Spodek, J.), entered March 27, 1987, as denied that branch of her motion which was for a deposition of Republic Insurance Company (hereinafter Republic), the plaintiff in the declaratory judgment action, by a witness with personal knowledge of Republic’s disclaimer of insurance coverage as to Dennis Holm, a party defendant in both actions.
*725Ordered that the order is reversed insofar as appealed from, with costs to Silk, and that branch of Silk’s motion which was for a deposition of Republic by a witness with personal knowledge of Republic’s disclaimer of insurance coverage as to Holm is granted.
The witness produced by Republic to be deposed did not possess the necessary personal knowledge of the facts underlying the disclaimer of coverage by Republic. Since the information provided by the witness proved inadequate, Silk should have been granted the opportunity to conduct a deposition of Republic by a witness possessing sufficient knowledge of the relevant circumstances (see, Federal Natl. Mtge. Assn. v New York Prop. Ins. Underwriting Assn., 90 AD2d 787; Rosner v Maimonides Hosp., 89 AD2d 847; Besen v C. P. L. Yacht Sales, 34 AD2d 789). Kunzeman, J. P., Weinstein, Eiber and Spatt, JJ., concur.